Rugg, C.J.
This is a petition for the registration of land in the Land Court. The record before us consists of the petition, the answer, a stipulation signed by the attorneys for the petitioner and for the respondents, the decree of registration and an appeal by one respondent. The record discloses no findings of fact and no rulings of law. The answer is a general denial of the petitioner’s title and a claim of a right of way owned by the respondent Josephine S. Barnard over the premises described in the petition by virtue of a deed. The stipulation states, in substance, that, so far as the parties have the right and power to agree, the respondent Josephine S. Barnard as owner of property conveyed by a specified deed, and “as appurtenant to said estate, shall have a right of way to Parker’s Pond on the North side of said Pond and in the road provided according to the agreements for rights of way contained” in a certain specified indenture. No copy of the deed or of the indenture is in the record. The only reference to the indenture in the decree of registration is that there is appurtenant to the land registered “in common with land of Josephine S. Barnard and other lands, rights of way as set forth in” the instrument referred to in the stipulation as an indenture.
, It is manifest that no question of law is raised by this appeal. The decree of registration is within the scope of the petition. The only point suggested in the brief for the respondents is that “the respondents are entitled to a right of way in accordance with the indenture as mentioned in the stipulation and a further right of way to Parker’s Pond on the north side of said,pond.” The record is barren of anything to indicate that the decision of the Land Court was not right.

Decree of registration affirmed.